Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton (US 20180014384 A1), in view of Chraibi et al. (US20160295658A1; hereinafter, “Chraibi”).
Regarding independent claim 1, Charlton discloses a lighting system comprising: 
at least one light fixture (see FIGs. 3A-3F: the lighting fixtures inside a living environment) having light parameters (¶ 38: each light fixture has various parameters comprising: light intensity, light color, time of day, etc.); and 
a control device (FIG. 8: lighting control module 812) configured to: 
adapt the light parameters according to a predetermined sequence of the light parameters (see FIGs. 3A-3F: the lighting scenes); and 
change the predetermined sequence of the light parameters from the predetermined sequence to a changed sequence (FIGs. 3A-3F: different lighting scenes are selected and correspond to a “changed sequence” when a user changes the scene) as a function of a one-dimensional user setting received from a first source external to and upstream of the control device (FIGs. 3A-3F: the lighting scene (i.e., the lighting parameters of the lighting fixtures) are changes based on the input from the user in swiping the tactile switch; under broadest reasonable interpretation, “one dimensional user setting” is interpreted as the scene that a user selects).
Charlton does not explicitly disclose adapting the lighting parameters “as a function of time; … the control device does not directly change current values of the light parameters, but rather, according to preset specifications, the control device changes a sequence of the light parameters from the predetermined sequence to the changed sequence, which affects the sequence thereof in the future .”
However, Chraibi clearly discloses a lighting system (see FIG. 1, for example) wherein the lighting parameters are a predetermined sequence as a function of time (see FIG. 8: different scenes correspond to different light and/or color temperature as a function of time), the control device does not directly change current values of the light parameters, but rather, according to preset specifications, the control device changes a sequence of the light parameters from the predetermined sequence to the changed sequence, which affects the sequence thereof in the future (FIG. 8: the lighting scenes changes the values that correspond to different light and/or color temperature for an entire day, i.e., the changed sequence in the future).
It would have been obvious before the effective filing date of the claimed invention to modify the control device of Charlton by adapting the lighting parameters as a function of time, as taught by Chraibi.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain the internal body clock of the light users (see ¶ 3 of Chraibi).
Regarding claim 2, Charlton discloses the lighting system according to claim 1, wherein the light parameters are selected from the group consisting of: 
intensity of light emitted by the at least one light fixture in operation thereof (¶ 38: light intensity);
color temperature of light emitted by the at least one light fixture in operation thereof (¶ 38: light color);
transmission direction of light emitted by the at least one light fixture in operation thereof; 
transmission angle of light emitted by the at least one light fixture in operation thereof; and 
a mixture of any of intensity, color temperature, transmission direction, and transmission angle.
Regarding claim 3, Charlton discloses the lighting system according to claim 1, further comprising an input device configured to serve as the first source (FIG. 8, switch controller 802). 
Regarding claim 4, Charlton discloses the lighting system according to claim 3, wherein the input device is configured as a direct input device selected from the group consisting of a switch, a knob, a slider, and an application (FIG. 8, switch controller 802).  
Regarding claim 5, Charlton discloses the lighting system according to claim 1, wherein the control device is further configured to: 
make an input value adjustment to the predetermined sequence of the light parameters as a function of an input value received by the control device from a second source external to and upstream of the control device (¶ 46: “the power distribution schemes may be adjusted based on one or more other sensor parameters. In particular embodiments, the lighting setting may be adjusted by automation based on time of day, sensed parameters such as light, temperature, noise, or activation of other devices including, but not limited to, any electronic device described herein”).  
Regarding claim 6, Charlton discloses the lighting system according to claim 5, further comprising an input value sensor configured to serve as the second source (¶ 46: sensor parameters/input such as light, temperature, noise, etc.).  
Regarding claim 7, combination of Charlton and Chraibi discloses the lighting system according to claim 1, wherein the control device is configured to change the predetermined sequence of the light parameters from the predetermined sequence to the changed sequence as a function of the one-dimensional user setting in a non-linear manner (FIG. 8 of Chraibi: the different scenes are non-linear variations of each other).  
Regarding claim 8, combination of Charlton and Chraibi discloses the lighting system according to claim 1, wherein the control device is configured to change the predetermined sequence of the light parameters from the predetermined sequence to the changed sequence as a function of the one-dimensional user setting within a range having a maximum value and a minimum value (see FIG. 8 of Chraibi: under broadest reasonable interpretation, maximum and minimum values correspond to the range 0-100 for the dimming of the light).
Regarding claim 9, combination of Charlton and Chraibi discloses the lighting system according to claim 8, wherein at least one of the maximum value and the minimum value of the range is a function of time (see FIG. 8 of Chraibi: under broadest reasonable interpretation, maximum and minimum values change based on the time of the day).
Regarding claim 12, Charlton discloses the lighting system according to claim 1, wherein the control device is further configured to: 
retain the change to the predetermined sequence of the light parameters as a function of the one-dimensional user setting, wherein the retention is dependent on a predetermined time period (FIG. 8: memory in microcontroller 840 and processor 850), wherein the retention is dependent on a predetermined time period (see FIG. 9 and ¶ 52: the pre-specified time periods).  
Regarding claim 13, Charlton discloses the lighting system according to claim 3, wherein the input device includes a display device (FIG. 8: GUI module 852), configured to provide a displayed measure of the change to the predetermined sequence of the light parameters as a function of the one-dimensional user setting (FIGs. 3A-3F and ¶ 45: under broadest reasonable interpretation, the icon 351’s lighting refers to the (full vs. dimmed) lighting level of the lighting fixtures).  
Regarding claim 14, Charlton discloses the lighting system according to claim 5, wherein the second source is an input sensor external to and upstream of the control device (¶ 46: sensor parameters/input such as light, temperature, noise, etc.).
Regarding independent claim 15, Charlton discloses a method of controlling a lighting system (FIGs. 3A-3F and FIG. 8) comprising at least one light fixture (see FIGs. 3A-3F: the lighting fixtures inside a living environment) having light parameters (¶ 38: each light fixture has various parameters comprising: light intensity, light color, time of day, etc.), the method comprising:
using a predetermined sequence of light parameters (see FIGs. 3A-3F: the lighting scenes) stored on a control device to set the light parameters (FIG. 8: combination of lighting control module 812 and switch controller 802); and 
changing the predetermined sequence of the light parameters from the predetermined sequence to a changed sequence (FIGs. 3A-3F: different lighting scenes are selected and correspond to a “changed sequence” when a user changes the scene) as a function of a one dimensional user setting received from a first source external to and upstream of the control device (FIGs. 3A-3F: the lighting scene (i.e., the lighting parameters of the lighting fixtures) are changes based on the input from the user in swiping the tactile switch; under broadest reasonable interpretation, “one dimensional user setting” is interpreted as the scene that a user selects).
Charlton does not explicitly disclose adapting the lighting parameters “as a function of time; … the control device does not directly change current values of the light parameters, but rather, according to preset specifications, the control device changes a sequence of the light parameters from the predetermined sequence to the changed sequence, which affects the sequence thereof in the future .”
However, Chraibi clearly discloses a lighting system (see FIG. 1, for example) wherein the lighting parameters are a predetermined sequence as a function of time (see FIG. 8: different scenes correspond to different light and/or color temperature as a function of time), wherein in response to the one-dimensional user setting, the control device does not directly change current values of the light parameters, but rather, according to preset specifications, the control device changes a sequence of the light parameters from the predetermined sequence to the changed sequence, which affects the sequence thereof in the future (FIG. 8: the lighting scenes changes the values that correspond to different light and/or color temperature for an entire day, i.e., the changed sequence in the future).
It would have been obvious before the effective filing date of the claimed invention to modify the control device of Charlton by adapting the lighting parameters as a function of time, as taught by Chraibi.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain the internal body clock of the light users (see ¶ 3 of Chraibi).
Regarding claim 16, Charlton discloses the method according to claim 15, further comprising: 
making an input value adjustment to the predetermined sequence of the light parameters as a function of an input value received by the control device from a second source external to and upstream of the control device (¶ 46: “the power distribution schemes may be adjusted based on one or more other sensor parameters. In particular embodiments, the lighting setting may be adjusted by automation based on time of day, sensed parameters such as light, temperature, noise, or activation of other devices including, but not limited to, any electronic device described herein”).  
Regarding claim 17, Charlton discloses the lighting system according to claim 1, wherein in changing the predetermined sequence of the light parameters from the predetermined sequence to the changed sequence, the control device does not directly change current values of the light parameters (see FIGs. 3A-3F and 8: under broadest reasonable interpretation, the control device is responsible for sending the control signals to the drivers of the lighting fixtures and therefore is not directly changing the current values of the light parameters).  
Regarding claim 18, Charlton discloses the lighting system according to claim 5, wherein the input value is indicative of at least one of the date and the time of day (¶ 46: “the power distribution schemes may be adjusted based on one or more other sensor parameters. In particular embodiments, the lighting setting may be adjusted by automation based on time of day, sensed parameters such as light, temperature, noise, or activation of other devices including, but not limited to, any electronic device described herein”).
Regarding claim 19, Charlton discloses the lighting system according to claim 5, wherein the input value is indicative of a detected presence of an occupant within a region illuminated by the at least one light fixture (FIGs. 3A-3F: under broadest reasonable interpretation, interacting with the switch controller is indicative of the presence of an occupant within the living environment).
Regarding claim 20, Charlton discloses the lighting system according to claim 13, wherein the display device includes a touch-sensitive display portion (see FIGs. 3A-3F).
Claim(s) 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton and Chraibi, further in view of Blair et al. (US20080265685A1; hereinafter, “Blair”).
Regarding claim 10, Charlton discloses the lighting system according to claim 1, but does not specify, “wherein the control device is further configured to: reset the change to the predetermined sequence of the light parameters as a function of the one-dimensional user setting, wherein the reset occurs after a predetermined first time period.”
However, Blair discloses a lighting system (see FIGs. 3A, 4, and 6) comprising a reset-to-factory-setting process (see ¶¶ 24 and 38) comprising a reset to the adjustment to the predetermined sequence as a function of a selected one-dimensional user setting (see FIG. 6: any of steps 520, 524, 528, or 532), the reset is dependent on a predetermined first time period (FIG. 6: any of steps 518, 522, 526, and 530).
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Charlton by incorporating a reset feature, as taught by Blair.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to automatically change the dimming of the light while not present. 
Regarding claim 11, combination of Charlton, Chraibi, and Blair discloses the lighting system according to claim 10, wherein the reset varies with time over a predetermined second time period (see FIG. 6 of Blair: the countdown time can vary).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered.
Applicant’s arguments on page 7-8 of Remarks regarding 35 U.S.C. § 112 is considered and the previous rejections are withdrawn.
Applicant's arguments on pages 8-9 of Remarks regarding 35 U.S.C. § 103 are not persuasive.
Applicant argues on page 8-9 of Remarks that combination of Charlton and Chraibi does not disclose the newly amended limitations of claims 1 and 15.
Examiner disagrees. Charlton discloses choosing lighting scenes using touch-sensitive (see FIGs. 3A-3F and FIG. 8). Chraibi discloses various lighting profiles that corresponding to the intensity and/or color for a day, i.e. for the future (see FIGs. 7-8). Therefore, the combination of Charlton and Chraibi discloses using the one-dimensional user setting of Charlton to control the current and future lighting parameters, as taught by Chraibi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844